Citation Nr: 1425582	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  08-34 199	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an initial disability rating in excess of 10 percent prior to March 16, 2011 and an initial disability rating in excess of 20 percent from March 16, 2011 for degenerative lumbar spine disease at L4-L5 and L5-S1.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kate A. Sosna, General Attorney


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1967.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In June 2010, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In October 2011, the Board issued a decision that, in part, denied the claim of entitlement to an initial disability rating in excess of 10 percent prior to March 16, 2011 and partially granted the claim of entitlement to an initial disability rating in excess of 20 percent from March 16, 2011 for degenerative lumbar spine disease at L4-L5 and L5-S1.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).    

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the June 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the portion of the October 2011 Board decision that denied entitlement to an initial disability rating in excess of 10 percent prior to March 16, 2011 and partially granted entitlement to an initial disability rating in excess of 20 percent from March 16, 2011 for degenerative lumbar spine disease at L4-L5 and L5-S1 is vacated.  The remainder of the October 2011 Board decision remains undisturbed. 



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


